  Case 1:19-cv-00038-AW-GRJ Document 98-1 Filed 05/26/20 Page 1 of 5




                                 S I ,TT L V. M F N T APR F. F. M I . N T


       This Settlement Agreement is entered into between Capal Beasley (hereinafter referred
                                                                                             to
as "Beasley" or "Plaintiff"). Central Florida Contractors Services, Inc. and Bobby J.
                                                                                      Powell, Jr.
(hereinafter, jointly and severally, referred to as "The Company" or "Defendan
                                                                              ts").             Based on
adequate consideration, the parties hereto agree as follows:


       I)      Background and Intent of the Parties.

              A. On March 7. 2019. the Plaintiff filed a lawsuit (Case I :l9-cv-00038 (N.D. Fla.))
                 against Defendants under the Fair Labor Standards Act 29 U.S.C. §201 el sec/.
                 ("FLSA") (the "Lawsuit").

              B. The Defendants deny taking any action that violated the Plaintiffs rights under
                 the FLSA;

              C. The Defendants deny retaliating against the Plaintiff in any way, including but
                   not limited to violating the FLSA's anti-retaliation provisions;

              D. On August 27, 2019, the Defendants made an Offer of Judgment,
                                                                               which the
                   Plaintiff accepted, to resolve the Plaintiffs overtime claim (Count I) in the
                   amount of $2,200 in unpaid overtime compensation; $2,200 in liquidated
                   damages; and a reasonable amount of attorneys' fees and costs incurred to date
                   for the Plaintiffs unpaid overtime claim and including fees and costs incurred
                   in establishing the amount of fees and costs, as determined by the Court. The
                   Plaintiff hereby acknowledges the receipt and satisfaction of the payments for
                   his overtime claim in the amount of $2,200 and liquidated damages claim in the
                   amount of $2,200.


              E.   The Parties, now, desire to fully and finally settle all claims in the Lawsuit,
                   including the reasonable amount of attorneys' fees and costs for the Plaintiff s
                   unpaid overtime claim (in lieu of having such amount determined by the Court
                   as stated in the Offer of Judgment), as well as claims the Plaintiff could
                   henceforth forth bring against Defendants under the FLSA's anti-retaliation
                   provisions. By signing and entering into this Agreement, the Defendants do not
                   admit that a violation of any law. rule, regulation, custom, practice or agreement
                   occurred.


      2)     Consideration. In consideration for the promises made herein, and in full and final
             settlement of the Lawsuit, any other claims and liabilities the Plaintiff has asserted
             or may otherwise seek to assert against the Defendants including the reasonable
             amount of attorneys' fees and costs for the Plaintiffs unpaid overtime claim (in
             lieu of having such amount determined by the Court as stated in the Offer of
             Judgment), the Defendants have agreed to pay a total of $53,157.00 (the
             "Settlement Sum") (comprised of $12,000.00 to Capal Beasley as compensatory




a                                                                 Doc ID: 73c85e3ee4a4cbab2b0a6a3c61 01 81 55f71 1 9bb0
    Case 1:19-cv-00038-AW-GRJ Document 98-1 Filed 05/26/20 Page 2 of 5




             damages for his alleged FLSA retaliation claims
                                                             in the Lawsuit and in exchange for
             him signing a release of claims and maintaining
                                                             confidentiality as provided herein;
             and, $41,157.00 to Bober & Bober, P. A. in full
                                                             satisfaction of Plaintiffs attorneys'
             fees for the Lawsuit including the reasonable amou
                                                                nt of attorneys' fees and costs
             for the Plaintiffs unpaid overtime claim (in lieu
                                                               of having such amount determined
             by the Court as slated in the Offer of Judgment).
                                                                The parties agree that the amount
             set forth herein for attorneys' fees and costs
                                                            was negotiated as a separate amount
             from the amounts herein to be paid to Plaintiff.


            The Plaintiff shall be responsible for all federa
                                                              l, state and local taxes, interest and
            penalties, if any, due on account of the non-w
                                                           age settlement payments made. The
            Plaintiff shall indemnify the Defendants agains
                                                            t any and all liability which may be
            imposed upon the Defendants as a consequenc
                                                           e of the Plaintiffs failure to pay any
            and all taxes which were his lawful obligation
                                                           to pay.

            The Settlement Sum will be delivered by U.S.
                                                         Mail to counsel for Plaintiff, Peter
            Bober. Esq., Bober & Bober. P. A.. 2699
                                                    Stirling Road. Suite A-304. Hollywood.
            Fl. 333 12. by not later than 14 days after the
                                                            approval of the settlement by the U.S.
            District Court in two (2) checks: Check # I to
                                                             "Capal Beaslcy" for $12,000.00; and
            Cheek # 2 to "Bober & Bober, P. A. Trust Accou
                                                                nt" for $41,157.00 (as attorneys'
            fees, attorney costs). Counsel for Defendants will
                                                               verify possession of the above-
           mentioned two checks to Counsel for Plaintiff,
                                                           by emailing copies of same, prior to
           the Parties filing of a Joint Motion to Appro
                                                         ve Settlement and Dismiss Case with
           Prejudice. In no event shall any of the Settle
                                                          ment Sum be disbursed by Plaintiffs
           counsel until such time as the Lawsuit has been
                                                            dismissed with prejudice and this
           settlement agreement approved by the U.S. Distri
                                                             ct Court.

           The parties hereto agree that after this Agree
                                                          ment is fully executed, they shall
           promptly file a Joint Motion to Approve
                                                       Settlement and Dismiss Case With
           Prejudice, attached hereto.


      3)   General Release. Except as otherwise set forth
                                                           herein. Plaintiff freely, knowingly
           and voluntarily waives, releases and forever
                                                        discharges Bobby J. Powell Jr.. Patti
           Johns, Central Florida Contractors Service. LLC
                                                           and Central Florida Contractors
           Services. Inc. and its past and present owner
                                                         s, directors, officers, shareholders,
           subsidiaries,   parents,    representatives,   attorneys,   assigns, successors,   agents,
           supervisors,    managers,    administrators,    insurers    and
                                                                        employees (referred to
           collectively as the "Released Parties") on his
                                                          own behalf and on behalf of his heirs,
           executors, administrators, attorneys, succe
                                                            ssors, and assigns (referred to
           collectively throughout this Agreement as "Rele
                                                             asing Parties" or "Plaintiff") of and
           from any and all known or unknown liabilit
                                                          y, damages, losses, rights, costs and
           attorney fees, wages, pay. compensation, benef
                                                           its, bonuses, severance pay. vacation
           leave benefits and pay. sick leave benefits and
                                                            pay. paid time off benefits and pay.
           actions or causes of action in law, equity, tort, comm
                                                                  on-law. suits, claims, charges.




a
                                                               Doc ID: 73c85e3ee4a4cbab2b0a6a3c610181
                                                                                                     55f7119bb0
Case 1:19-cv-00038-AW-GRJ Document 98-1 Filed 05/26/20 Page 3 of 5




         complaints, negligence, defamation, contracts and covenants (whether
                                                                               oral or
         written, express or implied from any source), and promises, including
                                                                               but not
         limited to the National Labor Relations Act. Title VII of the Civil Rights
                                                                                    Act of
         1964. as amended. Sections 1981 through 1988 of Title 42 of the United
                                                                                    States
         Code, the Employee Retirement Income Security Act, the American
                                                                        s with
         Disabilities Act. the Rehabilitation Act. the Vocational Rehabilitation Act. the
                                                                                          Fair
         Labor Standards Act. the Equal Pay Act. the Age Discrimination in Employm
                                                                                          ent
        Act. the Occupational Safety and Health Act. the Consolidated Omnibus
                                                                                  Budget
        Reconciliation Act of 1985. 26 U.S.C. § 7434. Chapter 760 of the Florida
                                                                                 Statutes
        (the Florida Civil Rights Act), claims regarding discharge, removal from
                                                                                  office,
        position or membership, demotion, suspension, failure to promote, reprimand
                                                                                        ,
        discipline, adverse personnel action, adverse membership action, refusal or
                                                                                     failure
        to hire, refusal or failure to accept for membership, retaliatory discharge
                                                                                    claims,
        claims arising under the Florida Minimum Wage Act. Section 448.1 10.
                                                                                    Florida
        Statutes and the Florida Workers' Compensation Law, Chapter 440,
                                                                         Florida
        Statutes, including but not limited to Sections 440.105 and 440.205, Florida
        Statutes, for retaliatory discharge, refusal to hire or any other retaliatory action,
                                                                                              and
        every other local, state or federal common-law, law. rule, regulation,
                                                                                          statute,
        ordinance, and/or public policy, in any jurisdiction, which lie ever had. or now
                                                                                              has.
        known or unknown.


        Releasing Parties agree that Plaintiff is hereby not only releasing the
                                                                                Released
        Parties from any and all claims which he could make on his own behalf,
                                                                               but also
        any claims which may be made by any other person or organization on his behalf.
        Plaintiff specifically waives any right to become, and promises not to become,
                                                                                       a
        member of any class in a case in which any claim or claims against any of
                                                                                     the
        Released Parties is made.


        In   exchange   for   Plaintiff entering
                                             into this Agreement and for the other
        consideration paid hereunder, the Defendants release Plaintiff from any
                                                                                and all
        damages, complaints, claims, charges, actions and causes of action of any kind
                                                                                       or
        nature that the Defendants once had or now has, whether arising out of Plaintiffs
        employment, or otherwise, and whether such claims are now known or unknown
                                                                                       to
        the Defendants from the beginning of the world to the date of these
                                                                            presents.
       Through this Agreement, the Defendants provide a general release to Plaintiff.


  4)   Non-Pisparaucmcnt.       The parties will not disparage each other, or otherwise take
       any action which could reasonably be expected to adversely affect
                                                                         the other's
       reputation, including but not limited to taking any action that would be reasonab
                                                                                              ly
       calculated to get third-parties to think of the other in a negative light. This
                                                                                       includes
       but is not limited to Defendants telling others about the Plaintiffs criminal
                                                                                         record.




                                                          Doc ID: 73c85e3ee4a4cbab2b0a6a3c61 01 81 55f71 1 9bb0
    Case 1:19-cv-00038-AW-GRJ Document 98-1 Filed 05/26/20 Page 4 of 5




       5)    Confidentiality. This Agreement will not be presented to or filed
                                                                               in court, unless
             necessary in an action over breach or enforcement of this Agreem
                                                                             ent or to obtain
             dismissal of this case. Plaintiff will otherwise keep absolutely confide
                                                                                      ntial and will
             not disclose, either directly or indirectly, any information whatsoe
                                                                                  ver regarding the
             existence, terms or substance of this Agreement, other than as
                                                                            reasonably necessary
             for consultation with his accountants, lawyers, tax advisors
                                                                           or as needed to report
             taxes.   In the event of a proven breach. Defendants shall be entitled
                                                                                    to seek legal
             and equitable remedies including injunctive relief and any proven
                                                                               damages.

       6)    No representation. The Parties hereto represent and acknow
                                                                        ledge that, in executing
             this Agreement, they do not rely and have not relied upon
                                                                              any representation or
             statement made by any of the Parties or by any of the Parties'
                                                                               agents, attorneys, or
             representatives with regard to the subject matter, basis, or effect
                                                                                 of this Agreement
             or otherwise, other than those specifically stated in this written
                                                                                Agreement.

       7)    Binding Effect. This Agreement shall be binding upon the Parties
                                                                                   hereto and upon
             their heirs, administrators, representatives, executors, success
                                                                              ors, and assigns, and
            shall inure to the benefit of said Parties and each of them
                                                                          and to their heirs,
            administrators, representatives, executors, successors, and
                                                                            assigns. Plaintiff
            expressly warrants that he has not transferred to any person or
                                                                            entity any rights,
            causes of action, or claims released in this Agreement. Should
                                                                            a party hereto be
            required to enforce the material terms of this Agreement, then
                                                                           in any such action or
            proceeding to do so, the prevailing party shall be entitled
                                                                            to their reasonable
            attorneys' fees and costs.

      8)    Severable Provisions. Should any provision of this Agreem
                                                                       ent be declared or be
            determined by any court of competent jurisdiction to be wholly
                                                                           or partially illegal,
            invalid, or unenforceable, the legality, validity, and enforceability
                                                                                  of the remaining
            parts, terms, or provisions shall not be affected thereby,
                                                                                 and said illegal,
            unenforceable, or invalid part, term, or provision shall be deemed
                                                                               not to be a part
            of this Agreement.


      9)    Headings.    The headings contained in the Agreement are for reference
                                                                                   purposes
            only and shall    not in any way affect the meaning or interpretation
                                                                                  of this
            Agreement.


      10)   Construction of Agreement.      This Agreement shall be interpreted in accordance
            with the plain meaning of its terms and not strictly for or against
                                                                                any of the parties
            hereto.   Each Party has had the opportunity to cooperate in the drafting
                                                                                      and
            preparation of the Agreement. Hence, in any construction
                                                                          to be made of the
            Agreement, the same shall not be construed against any Party
                                                                         on the basis that the
            Party was the drafter.


      ID    Signatures. The Agreement may be executed in counterparts,
                                                                          and each counterpart,
            when executed, shall have the efficacy of a signed original.
                                                                         Photographic, faxed or




a
                                                            Doc ID: 73c85e3ee4a4cbab2b0a6a3c61 01 81 55f71 1 9bb0
   Case 1:19-cv-00038-AW-GRJ Document 98-1 Filed 05/26/20 Page 5 of 5




             scanned copies of such signed counterparts may
                                                            be used in lieu of the originals for
             any purpose.




       12)   No Waiver/All Rights Are Cumulative. No waive
                                                                r of any breach of any term or
             provision of the Agreement shall be construed to
                                                              be. nor shall be deemed, a waiver
             of any other breach of the Agreement. No waive
                                                            r shall be binding unless it is made
             in writing and signed by the party waiving the breach
                                                                  . All rights are cumulative.

BY YOUR SIGNATURE, YOU AGREE TO
                                THE TERMS SET FORTI I ABOVE.




05/15/2020                                 Plaintiff



Date
                                          Capal Beasley




                                          Central Florida Contractors Services, Inc.


               a>o                        By:                e
Date
                                          Its          Am*
                                                             S .




\SW                                             V                             V

Date
                                          Bobby J. PrVell. .Ik"




a
                                                                 Doc ID: 73c85e3ee4a4cbab2b0a6a3c61 01 81 55f71
                                                                                                                1 9bb0
